Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and their dependents are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 8 include the limitations “a first sliding seal” and “a second sliding seal”. However, the disclosure does not include this term. Seals are described in 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan (US Patent No. 2,249,882) in view of Kanei et al (US PGPub No. 2020/0408302) in view of Moreira et al (US PGPub No. 2008/0310977).

Buchanan teaches:

limitations from claim 1, a pumping system (FIG. 2) comprising: a first housing (the housing of compressor 52), defining a first passageway (66), defining a second passageway (67) fluidly connected to a sump (63-64), the first and second passageways fluidly connected to a first bore (see FIG. 2, within the compressor 52); a shaft (the unlabeled compressor shaft connected to drive shaft 53) supported to slide within the first bore in response to activation of a motor (51); a first chamber (within the compressor 52, connected to inlet and outlet 66-67) within the first bore, the first chamber having a first volume (within 

Buchanan does not teach details of the compressor such as a variable volume and valves;

However, the use of valves, seals, and a variable volume (i.e. via a reciprocating piston) are commonly known elements of a compressor; Kanei teaches a compressor (100) including a drive shaft (crank mechanism 111) connected to a piston (128), and valves controlling a fluid flow (126, 127; paragraph 32) into and out of passageways of a variable volume chamber (131); and wherein sliding seals are located both on a sliding shaft (piston 131 at 143) and a compressor housing (housing 123 at 151-153);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to utilize a reciprocating compressor including common components such as a piston/shaft, valves, and seals in the compressor system of Buchannan, as taught by Kanei, in order to provide a chamber that is suitable for compression (valves, seals) and provides fluid flow in a single direction (valves). 

Neither Buchanan nor Kanei teaches cooling fins on the housing proximate the first passageway;

Moreira teaches:



It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide cooling fins on the housing of Buchanan, as taught by Moreira, in order to provide additional heat transfer from the compressible fluid to the environment.



Response to Arguments
Applicant’s arguments, see response, filed 09/30/2021, with respect to the rejection(s) of claim(s) 1-11 under Ito, Kalmari, Rivas, and Kadison have been fully considered and are persuasive. In particular, the prior art does not teach the limitations of claims 1 and 8 including a seal that can be considered to be sliding in nature. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of claim 1 is made in view of Buchanan, Kanei, and Moreira.


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach the first housing, passageways, sump, and sealed chamber for a cooling fluid of claim 1, and additionally a first cylinder fixed to the housing permitting flow of a different fluid than the cooling fluid.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach the limitations of claim 1, wherein the shaft includes a threaded section driven by the motor via a screw mechanism. The prior art to Buchanan teaches a rotary drive shaft perpendicular to the piston shaft (compressor 52) and driving the piston shaft via a crank, rather than a screw mechanism. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

3299828, 3465953, 2031940, 2007/0134108, 2006/0108880, 6688431, 2350815, 2249882, 2009/0175743, 2008/0310977, 2020/0408302;

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746